DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 7/1/2022, with respect to Claim 2 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claim 2 has been withdrawn. 
In the Action the Examiner rejects Claim 2 under 35 USC 112 for being indefinite. In particular, the Examiner is of the opinion that the expression "based on the coupling and the coupling" used by Applicant to refer to the preceding two distinct "coupling" clauses of the claim is unclear. Without commenting on properness of such rejection, with the present response to the Action, Applicant has amended the claims to overcome the rejection, either by removing the objected to expression as well as referenced clauses from the claim (e.g., amended Claim 2), or by replacing the objected to expression with the expression "based on the couplings" as suggested in the Action by the Examiner (e.g., Claim 3).
The examiner finds the applicant’s amendment sufficient, therefore the 35 U.S.C. 112(b) indefinite rejection is hereby considered withdrawn. 
Applicant’s arguments, see page 10, filed 7/1/2022, with respect to Claims 2, 5, and 27 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 2, 5, and 27 has been withdrawn. 
The Examiner has rejected Claims 2, 5 and 27 under 35 U.S.C. § 103 as being obvious in view of the references to Jeck et al. (US 7,729,727 B2) and Scott et al. (US 9,748,905 B2). Applicant respectfully traverses the rejection of Claim 2 with reference to amended Claim 2 in view of the allowable subject matter of Claim 3, the applicant has amended independent Claim 2 to include the allowable subject matter of Claim 3. In particular, in its amended form, limitations "coupling one or more sensing points of the first/second RF circuit path to a sensing circuit" of Claim 2 on file are now removed. Accordingly, Applicant submits that in its amended form, independent Claim 2 should be considered allowable. Accordingly, withdrawal of the rejection of Claim 2 is respectfully requested. Furthermore, with the present response to the Action, Applicant has canceled Claims 5 and 27, and therefore rendered their rejection moot.
The examiner finds the applicant’s arguments and amendment sufficient, therefore the 35 U.S.C. 103 rejection of Claim 2 is hereby considered withdrawn. 
Allowable Subject Matter
Claims 2-4, 6-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 2, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for operating a first radio frequency (RF) circuit path comprising a first active circuit, the method comprising: 
	providing a second RF circuit path comprising a second active circuit that is a reduced size replica of the first active circuit; 
	sensing a difference between one or more operating characteristics of the first RF circuit path, sensed at one or more sensing points of the first RF circuit path, and one or more reference operating characteristics of the second RF circuit path, sensed at one or more sensing points of the second RF circuit path; and 
	controlling operation of the first RF circuit path based on the sensing, wherein, the one or more operating characteristics of the first RF circuit path are affected by a set of operating variables, and the second RF circuit path is configured so that one or more reference operating characteristics of the second RF circuit path are substantially isolated from a subset of the operating variables.  
Claims 4, 6-26, and 28 depend upon that of Claim 2 and require all of the limitations of Claim 2, therefore Claims  4, 6-26, and 28 are too considered as allowed in view of said dependency.
Regarding Claim 3, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for operating a first radio frequency (RF) circuit path comprising a first active circuit, the method comprising: 
	providing a second RF circuit path comprising a second active circuit that is a reduced size replica of the first active circuit; 
	coupling one or more sensing points of the first RF circuit path to a sensing circuit; 
	coupling one or more sensing points of the second RF circuit path to the sensing circuit;
- Page 2 of 11 -Customer No.:27,179Office Action Date: April 1, 2022Attorney Docket No.: PER-068-CON-CIP-CON-3Submission Date: July 1, 2022Application No.:17/003,498	based on the couplings, sensing a difference between one or more operating characteristics of the first RF circuit path, sensed at the one or more sensing points of the first RF circuit path, and one or more reference operating characteristics of the second RF circuit path, sensed at the one or more sensing points of the second RF circuit path; and 	controlling operation of the first RF circuit path based on the sensing, wherein, the one or more operating characteristics of the first RF circuit path are affected by a set of operating variables, and the second RF circuit path is configured so that one or more reference operating characteristics of the second RF circuit path are substantially isolated from a subset of the operating variables.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to Radio Frequency (RF) circuits, with respect to performance characteristics and compensation of these performance characteristics using mismatch detection techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858